DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of new ground of rejection.
	Applicant argues the cited references do not disclose or even suggest either individually or in combination, at least “capturing…and data identifying a sequence of user actions performed on the browsing device” and “determining, by the server based on the streaming impression… the data identifying the sequence of user actions performed on the browsing device indicates the browsing device associated with the streaming device was used to access a website or download data associated with the broadcast event.”  Because Kodige cannot indicate “a sequence of user actions performed on browsing device” and Kodige does not discuss performing analysis based on such “sequence of user actions” (pages 9-10).
	Kodige discloses tracking if a viewer tuned into a particular TV show after being exposed to an ad (via an ad impression) for the TV show (col. 5, lines 15-34); The viewing time values (t1, t2…) and tracking TV show identifier 1234578, and ad 
	Although Kodige obviously disclose “sequence of user actions” as discussed above, Korbecki reference (with its fully incorporated by references) is relied on as an example for a clear support that the teaching of “sequence of user actions” is well-known as discussed below.
See also US 20120278179 (see figures 8, 11); US 10749,852 (figures 2, 4-5); US 20110164175: figure 7.
	For the reason given above, rejection of claims 1-20 are discussed below.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kodige et al. (US 9838755) in view of Liodden et al. (US 20150370814) and further in view of Korbecki et al. (US 20130173765).
	Note: Kodige (col. 8, lines 19-25) states “Device graphs are described in US Patent Application Publication No. 2005/0370814 (Liodden et al. – hereinafter referred to as Liodden) assigned to TAPAD, Inc. Device graphs are well-known in the art and thus are not further described herein” 
	All document that are directly or indirectly incorporated by references in Kodige or Liodden respectively (see for example, Liodden: paragraph 0001) in their entirety are treated as part of the specification of Kodige or Liodden respectively (see for example, MPEP 2163.07 b).
	Similarly, all documents that are directly or indirectly incorporated by reference in Korbecki (see paragraphs 0023, 0025, 0028, 0031, 0052, 0059, 0072) including US 20110069940 (hereinafter to as Shimy), US 8046801 (referred to E801), US 6756997 (hereinafter referred to as Ward)  in its entirety are treated as part of the specification of Korbecki.

Regarding claim 1, Kodige discloses a method for tracking cross-device platform interactions comprising: 
 	capturing, by a server, streaming impression data for a streaming display device, wherein the streaming impression data includes device identification metadata (receiving, by a server and/or provider, a viewing history data for a AV device such as smart TV, wherein viewing history data includes device identification data such as device ID, IP address, etc. – see include, but not limited to, figures 2-8, col. 2, line 3-col. 3, line 5, col. 3, lines 27-32, line 44-67); 
 	capturing web browser impression data of a browsing device, wherein the web browser impression data includes device identification metadata and data identifying user actions performed on the browsing device (receiving web browser impression data such as ad impression data of a browsing device such as mobile phone/computer, wherein the web browser/ad impression data includes device id, MAC address, physical address of the computing or mobile device and identifying user actions such as connecting neighbor’s wifi, displaying ad, impression ad at different times, etc.– see include, but not limited to, figures 2-8, col. 3, lines 6-26, col. 4, lines 28-51, col. 6, lines 31-37, col. 7, lines 1-46, col. 9, lines 15-55 and discussion in the “response to arguments” above); 
	matching, by the server from the device identification metadata of the streaming impression data and the device identification metadata of the web browser impression data, the browsing device to the streaming display device based on a screening criterion, wherein the match is indicative that the browsing device and the streaming display device are associated with an IP address, same home network, etc. (mapping, by the server from the device identification data of AV device, and browsing device/computer based on a screening creation of the TV show and digital ad for TV show, tracking tag, pixel data, etc. wherein the match indicate that the browsing device such as mobile/computer, and the AV device/mart TV are associated with same IP address, home network, etc. – see include, but not limited to, figures 1A-1B, 4, 8, col. 3, lines 50-61, col. 4, line 44-col. 5, line 22, col. 6, line 1-col. 7, line 5, lines 34-47);
	 providing, by the server, a broadcast event to a content stream of the streaming display device (providing, by the server, a broadcast event such as a TV show to a content stream of the AV device/smart TV – see include, but not limited to, figure 8, col. 2, line 30-col. 4, line 5); and 
	determining, by the server based on the streaming impression data and the web browsing impression data, that the data identifying of user actions performed on the browsing device indicates the browsing device associated with the streaming device was used to access a website or download data associated with the broadcast event (determining, by the server and/or provider based on viewing history of TV show and ad/web browsing impression data, that the broadcasting device such as mobile device/computer associated with AV device/smart TV in the same network/common address was used to access a website/digital ad or download data/digital ad associated with the broadcast event/TV show – see include, but not limited to, figures 1B, 4-8, col. 5, lines 13-34, col. 6, line 1-col.7, line 5, lines 36-47, col. 9, lines 13-55 and discussion in the “response to arguments”).  Kodige does not explicitly disclose match is indicative that devices as associated with a same household, user actions is in sequence.
	Liodden discloses a method for tracking cross-device platform interactions comprising: matching, by server from device identification metadata, browsing device to streaming display device based on screening criterion, wherein the match is indicative that the browsing device and the streaming display device are associated with a same household (matching, by a server from device identification data of television, PC, mobile device, etc. based on screening criterion including rules with number of selection, visits, etc., wherein the matching is indicative of the television device, computer, mobile device as associated with a same/single household – see include, but not limited to, paragraphs 0004, 0006, 0056, 0068).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kodige with the teaching including match is indicative that browsing device and streaming display device are associated with ta same household as taught by Liodden in order to yield predictable results of accurately track and model a user’s behavior and more effectively target the user among multiple devices (see paragraphs 0003, 0010).
	Korbecki discloses data identifying a sequence of user actions performing on browsing device (data identifying a sequence of user actions such as leaving, pausing the playback when user leave the area, selecting of title of program, select playback of content, select to display a supplemental content, selecting setting, stop playback, resume playback, select playback, etc. using the browsing device such as mobile device, remote access device, etc. – see include, but are not limited to, Korbecki: figures 5, 9a-9b, E801: figures 14, 20, 21; Shimy: figures 11, 14-20, paragraphs 0084, 0105, 0169-171; Ward: col. 28, lines 15-63);
	determining based on the streaming impression data and the web browsing impression data that the data identifying the sequence of user actions performed on the browsing indicates that browsing device associated with the streaming device as used to access a website or download data associated with the broadcast event (determining based collected usage data that the data identifying the sequence of user actions such as selecting a playback, pause, resume playback, selecting an advertisement, access a website, etc. performed by mobile device or remote access device or browsing device indicates that the browsing device associated with the user television device/primary device as used to access a website/Internet to access Internet content/advertisement/supplemental content or to download data such as program guide information or supplemental information associated with the broadcast event/broadcast program - – see include, but are not limited to, Korbecki: figures 5, 9a-9b, E801: figures 14, 20, 21; Shimy: figures 11, 14-20, paragraphs 0084, 0105, 0169-171; Ward: col. 28, line 64-col. 31, line 17).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of claimed invention to further modify Kodige with the teachings including sequence of user actions as taught by Korbecki in order to yield predictable result of improving accuracy/efficiency for tracking user actions and customizing content (see include, but not limited to, Ward: col. 30, lines 29-30, lines 32, lines 6-7; Shimy: paragraphs 0002-0003).

Regarding claim 2, Kodige in view of Liodden and Korbecki discloses the method of claim 1, wherein the device identification metadata of the streaming impression data and the device identification metadata of the web browser impression data include IP addresses, cookie identifiers, or mobile ad identifiers (MAIDs) (see include, but not limited to, Kodige: figures 2-4, col. 2, lines 3-23, col. 9, lines 1-27; Liodden: paragraphs 0062, 0072, 0079).  

Regarding claim 3, Kodige in view of Liodden and Korbecki discloses the method of claim 1, wherein the streaming impression data and the web browser impression data include tracking pixel data, mobile application postback data, or auction data (e.g., pixel data, or mobile data – see include, but not limited to, Kodige: figure 1A, col. 3, lines 23-26, col. 4, lines 44-50, col. 5, lines 4-13; Liodden: paragraphs 0002, 0077).  

Regarding claim 4, Kodige in view of Liodden and Korbecki discloses the method of claim 1, wherein the screening criterion includes rules indicating how recently or frequently matching device identification metadata was captured in the streaming impression data and the web browser impression data (rules such as impression data is recorded in a particular time prior to TV show tuned-in time, number of counts match between the two devices, etc., See include, but not limited to, Kodige: figures 1a-1b, col. 6, line 21-col. 7, line 7; Liodden: para. 0068, 0074, 0082: Shimy: figures 14-16, paragraphs 0170-0172).  

Regarding claim 5, Kodige in view of Liodden and Korbecki discloses the method of claim 4, wherein the rules indicate that matching device identification metadata from the streaming impression data and the web browser impression data is captured at least a threshold number of times over a predetermined time period (threshold number could be 1 or any predetermined number of times over any predetermined period – see include, but not limited to, Kodige: col. 4, lines 19-27, col. 5, lines 14-34, col. 6, lines 1-57; Liodden: paragraphs 0006, 0056, 0074-0075, 0100-0101, 0105-0106).  

Regarding claim 6, Kodige in view of Liodden and Korbecki discloses the method of claim 1, wherein matching the browsing device to the streaming display device comprises: 
 	determining, by the server, correlations between the streaming impression data and the web browser impression data based on the screening criterion (correlation/relation between viewing data of AV/smart TV and ad/application/website impression data of computer/web browser device), wherein the screening criterion includes rules indicating that corresponding device identification metadata from the streaming impression data and the web browser impression data is captured at least a threshold number of times over a predetermined time period – see similar discussion of claim 5 above and see include, but not limited to, Kodige: col. 4, lines 19-27, col. 5, lines 14-34, col. 6, lines 1-57; Liodden: paragraphs 0006, 0056, 0074-0075, 0100-0101, 0105-0106; Korbecki: figures 5-8; Shimy: figures 11, 14-17); 
	generating, by the server, a device graph with the correlated streaming impression data and the web browser impression data, wherein the device graph indicates that the browsing device and the streaming display device are associated with the same household; and determining, by the server, that the browsing device and the streaming display device are matched based on the device graph (see include, but not limited to, Kodige: figures 1b, 4, 8, col. 4, line 5-col, 5, line 34, col. 8, lines 10-25; Liodden: figures 6-7, paragraphs 0016, 0049, 0072, 0075-0076; Korbecki: figures 3-5; Shimy: figures 11, 14-17).  

Regarding claim 7, Kodige in view of Liodden and Korbecki discloses the method of claim 6, further comprising: determining, by the server, a subset of device identification metadata that is captured in the web browser impression data more frequently than a threshold frequency; and excluding, by the server, impression data associated with the subset of device identification metadata from the device graph as not being associated with a household (subset of device identification metadata that is captured in the web browser impression more than a threshold frequency such as three or larger or any predetermined number and removing, by the server, impression data associated with these subset device data from the device graphic as not being associated with a household/family/home – see include, but not limited to, Kodige: col. 5, lines 10-34, col. 6, line 1-col. 7, line 5, col. 8, lines 5-54; Liodden: paragraphs 0056, 0074-0075, 0100-0101, 0105-0106).  

Regarding claim 8, Kodige in view of Liodden and Korbecki discloses the method of claim 1, wherein matching the browsing device to the streaming display device comprises: 
 	storing, by the server, a profile with device identification metadata of the streaming display device and the browsing device; and -46- 152429247.1Attorney Docket No. 122768-8002.US02
	determining, by the server, the match based on the profile (storing by the server and/or provider, a profile/account with device identification metadata of the devices and determining, by the server the match based on the profile/account that the devices belong to the same user/household/IP identifier/physical address– see include, but not limited to, figures 1b, 8, col. 4, lines 44-58, col. 6, lines 25-37, col. 9, lines 10-25; Liodden: paragraphs 0003-0004, 0010, 0049, 0068-0069, 0082; Shimy: figures 15-17; Korbecki: figures 3-5)

Regarding claim 9, the limitations of method that correspond to the limitations of claim 1, 6 are analyzed as discussed in the rejection of claims 1, 6. Particularly, Kodige in view of Liodden and Korbecki discloses a method for tracking cross-device platform interactions comprising: 
 	capturing, by a server, streaming impression data for a streaming display device, wherein the streaming impression data includes device identification metadata; 
 	capturing web browser impression data of a browsing device, wherein the web browser impression data includes device identification metadata and data identifying a sequence of user actions performed on the browsing device; 
 	matching, by the server from the device identification metadata of the streaming impression data and the device identification metadata of the web browser impression data, the browsing device to the streaming display device based on a screening criterion, wherein the screening criterion includes rules indicating how recently or frequently matching device identification metadata is found between the streaming impression data and the web browser impression data; generating, by the server, a device graph mapping an association between the streaming display device and the browsing device based on the screening criterion, wherein the association is indicative that the streaming display device and the browsing device are associated with a same household; providing, by the server, a broadcast event to a content stream of the streaming display device; and 
 	determining, by the server based on the streaming impression data and the web browsing impression data, that the data identifying the sequence of user actions performed on the browsing device indicates the browsing device associated with the streaming device in the device graph was used to access a website or download data associated with the broadcast event (see similar discussion in the rejection of claims 1, 6 and include, but not limited to, Kodige: figures 1b-8, col. 6, lines 25-67, col. 8, lines 1-25; Liodden: figures 6-7; Korbecki: figures 5, 9a-9b, E801: figures 14, 20, 21; Shimy: figures 11, 14-20, paragraphs 0084, 0105, 0169-171; Ward: col. 28, line 64-col. 31, line 17).  

Regarding claim 10, Kodige in view of Liodden and Korbecki discloses the method of claim 9, wherein the device identification metadata of the streaming impression data and the device identification metadata of the web browser impression data include IP addresses, cookie identifiers, or mobile ad identifiers (MAIDs) (see similar discussion in the rejection of claim 2).

Regarding claim 11, Kodige in view of Liodden and Korbecki discloses the method of claim 9, wherein the streaming impression data and the web browser impression data include tracking pixel data, mobile application postback data, or auction data (see similar discussion in the rejection of claim 3).  

Regarding claim 12, Kodige in view of Liodden and Korbecki discloses the method of claim 9, wherein the screening criterion includes rules indicating how recently or frequently matching device identification metadata was captured in the streaming impression data and the web browser impression data (see similar discussion in the rejection of claim 4).  

Regarding claim 13, Kodige in view of Liodden and Korbecki discloses the method of claim 12, wherein the rules indicate that corresponding device identification metadata from the streaming impression data and the web browser impression data is captured at least a threshold number of times over a predetermined time period (see similar discussion in the rejection of claim 5).  

Regarding claim 14, limitations of a system as claimed correspond to the limitations of the method of claim 1 are analyzed as discussed in the rejection of claim 1. Particularly, Kodige in view of Liodden and Korbecki discloses a system comprising:
 	 a streaming display device configured to display a broadcast event received via a network interface, wherein the streaming display device is associated with streaming impression data that includes device identification metadata; 
 	a browsing device configured to be used to access a website or download data associated with the broadcast event, wherein the browsing device is associated with web browser impression data that includes device identification metadata and data identifying a sequence of user actions performed on the browsing device; and 
 	a server with a memory including instructions that when executed cause the server to capture the streaming impression data and the web browser impression data, and wherein the memory includes further instructions that when executed cause the server to match, from the device identification metadata of the streaming impression data and the device identification metadata of the web browser impression data, the browsing device to the streaming display device based on a screening criterion, wherein the match is indicative that the browsing device and the streaming display device are associated with a same household, and wherein the memory includes further instructions that when executed cause the server to provide, via the network interface, the broadcast event to a content stream of the streaming display device, wherein the memory includes further instructions that when executed cause the server to determine, based on the streaming impression data and the web browsing impression data, that the data identifying the sequence of user actions performed on the browsing device indicates the browsing device associated with the streaming device was used to access a website or download data associated with the broadcast event (see similar discussion in the rejection of claim 1 and include, but not limited to, Kodige: figures 1b-8, col. 6, lines 25-67, col. 8, lines 1-25, col. 11, lines 17-34, line 66-col. 12, line 26; Liodden: figures 1, 6-7; Korbecki: figures 5, 9a-9b, E801: figures 14, 20, 21; Shimy: figures 11, 14-20, paragraphs 0084, 0105, 0169-171; Ward: col. 28, line 64-col. 31, line 17).  

Regarding claims 15-20, the additional limitations that correspond to the additional limitations of method in claims 2-7 are analyzed as discussed in the rejection of claims 2-7. Kodige in view of Liodden discloses recited steps are performed by instructions in memory as discussed in the rejection of claim 14.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Sharma (US 20180109678) tracking and analyzing a navigation sequence of visited pages in browsing history of user (paragraph 0053).
	Mahmud (US 9626159) discloses automatic generation of task scripts from web browsing interaction history including sequence of actions performed by the user at the website (see also claim 8).
	Dotan et al. (US 8677472) discloses timed user action sequences in response to the web browsing (see claim 1).
Dolyukh (US 20110078740) discloses advance notice of television advertisement based on sequence of user actions (see para. 0023).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN SON PHI HUYNH whose telephone number is (571)272-7295. The examiner can normally be reached 9:00 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER M. GOODARZI can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AN SON P HUYNH/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        
January 15, 2022